Motion by defendant to dispense with printing and for assignment of counsel. Motion dismissed. There is no appeal pending. It appears that while a copy of the order from which defendant seeks to appeal was served upon him on October 5, 1960, he has failed: (1) to file a notice of appeal in the office of the Clerk of the County Court, and (2) to serve a notice of appeal upon the District Attorney, as prescribed by law (Code Crim. Pro., §§ 521, 522, 523). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.